DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Action is in response to the Request for Continued Examination filed on 01/11/2021
Application claims a FP date of 10/19/2018
Claims 1, 10 and 19 are independent
Claims 1, 10 and 19 have been amended
Claims 1-19 are pending

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered.  In response to the Amendments filed on 01/11/2021, Examiner has brought in a new reference that teaches the new features claimed in the independent claims.  Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on “Lee” reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has brought in a new reference – Chung - that teaches monitoring a sliding action and activating a camera operation after the sliding event.  Examiner has provided detailed explanation in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S Patent Number 8,878,890 B2) in view of Chung (U.S. Patent Publication Number 2011/0050975 A1).

Regarding Claims 1, 10 and 19, Park discloses a method for switching photo shooting interface, 
the method being applied to a terminal (Fig 1, 2 – mobile terminal 100) with a front camera (Fig 2 – front camera 240; In Fig 4 and in Col 11, lines 35-40, Park discloses that the first camera 240 may be implemented to capture a still image or a moving image of a user) and a rear camera (Fig 3 – second camera 228) being respectively arranged on a front surface (Fig 2 shows that the camera 240 is on the front surface) and a rear surface (Fig 3 shows that the camera 228 is on the rear side) of a slide rear cover (In Col 10, lines 15-20 Park discloses that the camera is on the case 220 which can slide out of the body 210), and the method comprising: 
displaying a first user interface that enables a shooting program to shoot a photo using the rear camera on the terminal (In Col 6, lines 47-55; Park discloses that the display unit 270 may display a captured image and/or received image); 
acquiring a first cover slide event indicating that the slide rear cover is slid out (Fig 3- sliding sensor 243; and in Col 11 Park discloses that the sliding sensor is arranged on the first body 220 and the second body 210; In Col 13, lines 1-5, Park discloses that the first body 220 or the second body 210 can perform sliding motion); and 
controlling, based on the first cover slide event, the shooting program to switch the first user interface to a second user interface that enables the shooting program to shoot a photo using the front camera wherein the first user interface for the rear camera is switched to the second user interface for the front camera (In Fig 9A-9E and in Col 14, lines 10-50, Park discloses that once the second body 210 performs sliding motion to implement an open state, information may be input for the user input 223 and the first camera 240).
Park fails to clearly disclose when a switching control program receives the first cover slide event upon monitoring the first cover slide event, and wherein, after the switching control program receives the first cover slide event upon monitoring the first cover slide event when the rear cover slides upwardly, the front camera is exposed for performing view finding. 
Instead, in a similar endeavor, Chung discloses when a switching control program receives the first cover slide event upon monitoring the first cover slide event (In ¶0039, Chung teaches about the sensing unit 140 which senses whether a sliding portion is opened or closed.  In other words, the sensing unit can sense the sliding operation or an event.  Further in Fig 4 and in ¶0078 Chung teaches that the controller 180 may monitor whether at least one of the first or second sliding units 220, 230 of the mobile terminal has been moved) and wherein, after the switching control program receives the first cover slide event upon monitoring the first cover slide event when the rear cover slides upwardly, the front camera is exposed for performing view finding (This is disclosed by Chung in Fig 5B and explained in ¶0078 - ¶0079 where Chung discloses that a camera may be activated).
Park and Chung are combinable because both they both related to imaging device using multiple camera and switching the display screen between the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the display as a result of the sliding event and activate the camera as taught by Chung in the imaging apparatus disclosed by Park.    
The suggestion/motivation for doing so would have been to allow uses to view the image captured by the front and the rear camera on the desired screen. 
Park and Chung to obtain the invention as specified in the Claims 1, 10 and 19.

Regarding Claims 8 and 17, Park in view of Chung discloses further comprising: acquiring an action at the stack top of an action stack, the action being used for indicating a foreground display interface on the terminal (Park: In Fig 9A and in Col 14, lines 25 -30; Park discloses that when a user’s touch input is applied, a specific application is executed); and when the action indicates the foreground display interface is the first user interface, performing the step of acquiring a first cover slide event indicating that the slide rear cover is slid out (Park: Further in the same paragraph, Park discloses that when a user’s touch input is applied to the mobile terminal the user input unit 223 and the first image input unit 240 are activated to implement an input standby state; and when the sliding motion to implement an open state, information may be input from the unit 223). 

Regarding Claims 9 and 18, Park in view of Chung discloses further comprising: acquiring a second cover slide event indicating that the slide rear cover is slid in; and controlling, based on the second cover slide event, the shooting program to switch the second user interface to the first user interface (Park: In Col 15, lines 30-40 Park further discloses that through the sliding motion of the first body 220 or the second body 210, the application of the mobile terminal may be activated or deactivated and the operations of the first image input unit and second image input unit may be controlled).


Claims 2-5, 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S Patent Number 8,878,890 B2) in view of Chung (U.S. Patent Publication Number 2011/0050975 A1) as applied to Claims 1, 10 and 19 and further in view of Kim et al. (U.S. Patent Number 10,440,275 B2).

Regarding Claims 2 and 11, Park in view of Chung discloses wherein the controlling the shooting program to switch the first user interface to a second user interface that enables the shooting program to shoots a photo using the front camera comprises: 
acquiring configuration information corresponding to a switching button control in the shooting program from a configuration file (Park: In Col 14, lines 25-45 and Fig 9A, Park discloses that once a user’s touch input is applied, a specific application is executed; “once the second body 210 performs a sliding motion, information may be input from the user input 223 and the first image unit 240”),  program to switch the first user interface to the second user interface (Park: In Fig 9A-9E and in Col 14, lines 10-50, Park discloses that after sliding motion the display receives input from the first camera 240).
However, Park in view of Chung fails to clearly disclose the switching button control being a control for switching the front camera and the rear camera; 
 generating, based on the configuration information of the switching button control, a first simulation event for simulating trigger of the switching button control; and 

Instead, in a similar endeavor, Kim discloses the switching button control being a control for switching the front camera and the rear camera (Kim: In Col 17, lines 65-67 and Col 18, lines 1-10 Kim discloses input received from 123a and 123b and could be used “to switch the touch recognition mode of the display 151”); 
generating, based on the configuration information of the switching button control, a first simulation event for simulating trigger of the switching button control (Kim: In Col 35, lines 35-40, Kim teaches that the artificial intelligence unit 130 may display a “camera switch floating button 410”); and 
sending the first simulation event to the shooting program, the first simulation event being used for triggering the shooting program to switch the first user interface to the second user interface (Kim: And further in Col 35, lines 40-50, Kim taches that the command “may switch the camera for acquiring a preview image displayed on the display unit 151 from a rear camera to a front camera”; and the “controller 180 may display image 1420 acquired through the front camera 121a on the display unit 151 if the camera switch floating button 1410 is selected”).
Park, Chung and Kim are combinable because both they all related to imaging device using multiple camera and switching the display screen between the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a switching button which when selected Kim in the imaging apparatus disclosed by Park in view of Chung.    
The suggestion/motivation for doing so would have been to allow uses to view the image captured by both the front and the rear camera on the same screen. 
Therefore, it would have been obvious to combine Park, Lee and Kim to obtain the invention as specified in the Claims 2 and 11.

Regarding Claims 3 and 12, Park in view of Chung and Kim discloses wherein the configuration information comprises: 
interface positional information of the switching button control, the interface positional information being used for indicating positional coordinates of the switching button control on the first user interface (Kim: In Fig 9 and in Col 35, lines 50-60, Kim teaches that the floating button 605a is at a position corresponding to the direction of the hand, and the button 605b is at the left side, opposite to the position of the first button 605a); and 
the generating, based on the configuration information of the switching button control, a first simulation event (Kim: in Col 11 and 12 teaches about the “touch-sensitive” input) for simulating trigger of the switching button control comprises: 
generating, based on the interface positional information of the switching button control, a first simulation event for simulating click of the switching button control (Kim: in Col 11 and 12 also teach that the touch sensor may be configured to sense not only a touched position and a touched area, but also touch pressure and/or touch capacitance). 

Regarding Claims 4 and 13, Park in view of Chung and Kim discloses wherein the configuration information comprises: 
interface positional information and identifying information of the switching button control (Kim: In Fig 9 and in Col 35, lines 50-60); and 
the method further comprises: acquiring identifying information of a target control (Kim: The artificial intelligence unit 130 control the components of the mobile terminal in order to perform the predicted functions) corresponding to the interface positional information on the first user interface (Kim: In Col 11, lines 50-55, Kim teaches that the controller 180 can control the terminal to execute different operations or process different data according to whether a touch is either a proximity touch or a contact touch) ; and 
when the identifying information of the target control matches the identifying information of the switching button control, performing the step of generating, based on the configuration information of the switching button control, a first simulation event for simulating trigger of the switching button control (Kim: In Col 8, lines 1-20, Kim teaches that the controller 180 typically functions the control overall operation of the mobile terminal 100 and may provide the process information of functions appropriate). 

Regarding Claims 5 and 14, Park in view of Chung and Kim discloses wherein the configuration information comprises: interface positional information and 
acquiring identifying information of a target control corresponding to the interface positional information on the first user interface; and 
when the identifying information of the target control does not match the identifying information of the switching button control, updating the configuration information with a background server (Kim: In Col 6, lines 20-40, Kim teaches the used of cloud server and that the artificial intelligence unit 130 collects data information stored in external server).

Regarding Claims 7 and 16 Park in view of Chung and Kim discloses wherein the acquiring a first cover slide event indicating that the slide rear cover is slid out comprises: monitoring the first cover slide event indicating that the slide rear cover is slid out by a cover slide event controller; and acquiring the first cover slide event from the cover slide event controller (Park: In Fig 9A and in Col 14, lines 25 -30; Park discloses when the sliding motion to implement an open state, information may be input from the unit 223).

Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S Patent Number 8,878,890 B2) in view of Chung (U.S. Patent Publication Number 2011/0050975 A1) as applied to claims 1, 10 and 19 and further in view of Kim et al. (U.S.  as applied to Claim 2 above and further in view of Dion et al. (U.S. Patent Publication Number 2017/0323279 A1).

Regarding Claims 6 and 15, Park in view of Chung and Kim fails to clearly disclose wherein the configuration information comprises: a first version number; and the method further comprises: acquiring a second version number of the shooting program; and when the first version number is different from the second version number, updating the configuration information with a background server.
Instead, in a similar endeavor, Dion discloses wherein the configuration information comprises: a first version number; and the method further comprises: 
acquiring a second version number of the shooting program; and when the first version number is different from the second version number, updating the configuration information with a background server (In ¶0060 Dion teaches about “self-configuring” and “self-healing” service where Dion teaches that in case of potential updates the system may update to the latest version).
Park, Chung, Kim and Dion are combinable because both they both related to imaging device using software to control the operations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update to the latest version of software as taught by Dion in the imaging apparatus disclosed by Park in view of Chung and Kim.    
The suggestion/motivation for doing so would have been to use the latest working version of software. 
Park, Chung, Kim and Dion to obtain the invention as specified in the claims 6 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698